DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because: In page 5, paragraph 5 states “As observed in figure 2, the tubular body (1) comprises joining of a first outer tube (9) and a second inner tube (10), concentric to the first tube (9)”. From the drawing (fig.2), reference characters 9 and 10 are pointing at same part of the tube. It is unclear from the drawing how the first and the second tube can be joined and becomes concentric. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to because: In page 6, paragraph 2 states “the radial light source (13) comprises a rod (14) of flexible nature which displaces inside the first channel (11) of the tubular body (1)”. From the drawings (figs.2 and 3), the rod is displaced in the second channel (17). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms "essentially” in Claim 13, “slightly less than” and “solidly” in Claim 14, and “solidly” in Claim 16 are relative terms which renders the claim indefinite.  The terms "essentially”, “slightly less than” and “solidly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Regarding Claim 13, the phrase “wherein it additionally incorporates”, in line 10 renders the claim indefinite because it is unclear “it” is referring to. For examination purposes, the examiner is interpreting this to rectoscope.
Claims 15 and 17-27 are rejected at least for being dependent from Claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bastia (US 20120016204) in view of William et al. (US 20020001202).
Regarding Claim 13, Bastia discloses a rectoscope (medical device 1) designed to be inserted in the anorectal cavity of an individual with diagnostic and/or surgical purposes (abstract, medical device 1 for coloproctological pathologies), comprising:
a tubular body of essentially cylindrical and hollow geometry (Figs.1-2, the retractor body 2 is defined by a tubular body)
comprising in turn a first end intended to be inserted inside the anorectal cavity of an individual (Fig.1, [0031] suitable for aiding the insertion of the introducer body 5 and consequently of the retractor body 2 into the anal cavity) and
	a second end intended to be disposed in the outer part of said cavity (Figs.1-2, second section 2b at the proximal end 4), 
	a hand grip which is projected from the second end of the tubular body for the introduction and handling of the rectoscope (Figs.1-2, [0051] handle 7 is connected to the retractor body 2 in a connecting portion 10 located downstream of the second section 2b at the proximal end 4)
	and an access window (cover base 28) of essentially ring-shaped geometry (Fig.4) designed to be connected to the second end (section 2b at the proximal end 4) of the tubular body to regulate access to the inside of said tubular body (Fig.4, [0093] cover coupled to the proximal end 4 of the retractor body 2 there is a cover 27 for favouring a hermetic seal of the inside of the retractor body 2).
	However, Bastia does not teaches the rectoscope comprising a tubular body with translucent walls, and incorporating a moving radial light source, displaceable inside the tubular body, designed to create a beam of radial-type light to transilluminates both the tubular body and the portion of the rectum wherein said tubular body is inserted.
	Williams et al. teach the rectoscope comprising a tubular body with translucent walls (Figs.31A-31B, [0165] outer sleeve 3170 is preferably formed of a translucent or transparent material), 
and incorporating a moving radial light source (light device 3100), displaceable inside the tubular body (Figs.31A-31B) designed to create a beam of radial-type light (Figs.31A-31B, light emitters 3110 provide diffuse light D along length L)  to transilluminates both the tubular body and the portion of the rectum wherein said tubular body is inserted (Figs.31A-31B, [0169] a lighting device may be inserted into a surgical cavity or natural body cavity (i.e., rectum, vagina, etc.) or held externally over the site for providing both direction focused light as well as indirect diffuse light for transillumination of a bodily structure including bodily tissue).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bastia to have the rectoscope comprising a tubular body with translucent walls, and incorporating a moving radial light source, displaceable inside the tubular body, designed to create a beam of radial-type light to transilluminates both the tubular body and the portion of the rectum wherein said tubular body is inserted as taught by Williams et al. in order to in order to provide a transillumnation to identify a blood clot before clamping and cutting ([0117] of Williams et al.), and translucent tube to diffuse light in different directions (diffuse light D along length L)([0165] of William et al.). The modified device of Bastia in view of Williams et al. will hereinafter be referred to as the modified device of Bastia and Williams et al.
	Regarding Claim 18, the modified device of Bastia and Williams et al. teach the claimed invention as discussed above concerning claim 13, and Bastia teaches wherein the access window (cover base 28) additionally comprises: 
an opening defined in the centre (Fig.4) of the access window (cover base 28), 
a retractive hatch to cover the opening (flip-up portion 29), and a nozzle (a cannula 32) designed to connected to an insufflator ([0096] a cannula, a communication of air from outside the retractor body 2).
Claims 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bastia (US 20120016204) in view of William et al. (US 20020001202) and in further view of Harrah et al. (US 20170215715). 
Regarding Claim 15, the modified device of Bastia and Williams et al. teach the claimed invention as discussed above concerning claim 13, but does not teach a 
Harrah et al. teach a moving front light source (visual guide 60), designed to emit a longitudinal beam of light parallel to the axis of the tubular body (Figs.1-2, [0032] LEDs 100 may be coupled to actuator 150 via a wired connection 140. For example, wired connection 140 may extend from visual guide 60).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Bastia and Williams et al. to have a moving front light source, designed to emit a longitudinal beam of light parallel to the axis of the tubular body as taught by Harrah et al. in order to provide the light source emitting a visual pattern distally of the distal end of the sheath.  ([0006] of Harrah et al.). The modified device of Bastia in view of Williams et al. in further view of Harrah et al. will hereinafter be referred to as the modified device of Bastia, Williams et al. and Harrah et al.
	Regarding Claim 27, the modified device of Bastia, Williams et al. and Harrah et al. teach the claimed invention as discussed above concerning claim 15, and Harrah et al. teach wherein the front light source are LED diodes (Figs.1 and 2, [0032] LEDs 100).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bastia (US 20120016204) in view of William et al. (US 20020001202) and in further view of Brown et al. (US 3720203).
	Regarding Claim 19, the modified device of Bastia and Williams et al. teach the claimed invention as discussed above concerning claim 13, but does not teach the 
	Brown et al. teach the tubular body (tubular proctoscope)
comprising the joining of a first outer tube and a second inner tube (Fig.1 and 3, col.2, lns.32-47, the longitudinally extending outer tubular member B comprises radially spaced inner and outer circumferentially extending walls 14 and 15, respectively which are joined together), 
concentric to the first tube and of smaller diametric dimensions (Fig.2-3, col.2, lns.65-col.3, lns.12, an inner tube I of slightly smaller external diameter than the internal diameter of the tube P). 	
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Bastia and Williams et al. to have the tubular body comprising the joining of a first outer tube and a second inner tube, concentric to the first tube and of smaller diametric dimensions as taught by Brown et al. in order to provide a tip suitable for easy insertion into a body cavity with a minimum of pain and discomfort (col.2, lns.65-col.3, lns.12 of Brown et al.). 
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bastia (US 20120016204) in view of William et al. (US 20020001202), in further view of   Barker (US 20100094092) and further in view of Brown et al. (US 3720203).
Regarding Claim 20, the modified device of Bastia and Williams et al. teach the claimed invention as discussed above concerning claim 13, and William et al. also teach the radial light source (light device 3100 of William et al.), but does not teach the light source comprising a rod which displaces inside the tubular body, comprising in turn a 
Barker teaches the light source (7) comprising a rod (light pipe 9) which displaces inside the tubular body (Fig.3), comprising in turn a third end ([0026] proximal end of the light pipe 9) and a fourth end (distal end of the light pipe 17). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Bastia and Williams et al. to have the light source comprising a rod which displaces inside the tubular body, comprising in turn a third end and a fourth end as taught by Barker in order to illumination from a light pipe transmitted along the length of the light pipe from proximal to the distal end of the light pipe ([0026] of Barker). The modified device of Bastia in view of William et al. and in further view of Barker will hereinafter be referred to as the modified device of Bastia, Williams et al. and Barker.
The modified device of Bastia, Williams et al. and Barker does not teach the tubular body comprising the joining of a first outer tube and a second inner tube, concentric to the first tube and of smaller diametric dimensions.
Brown et al. teach the tubular body comprising the joining of a first outer tube and a second inner tube (Fig.1 and 3, col.2, lns.32-47, the longitudinally extending outer tubular member B comprises radially spaced inner and outer circumferentially extending walls 14 and 15, respectively which are joined together),  
(Fig.2-3, col.2, lns.65-col.3, lns.12, an inner tube I of slightly smaller external diameter than the internal diameter of the tube P).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Bastia, Williams et al. and Barker to have the tubular body comprising the joining of a first outer tube and a second inner tube, concentric to the first tube and of smaller diametric dimensions as taught by Brown et al. in order to provide a tip suitable for easy insertion into a body cavity with a minimum of pain and discomfort (col.2, lns.65-col.3, lns.12 of Brown et al.). The modified device of Bastia in view of William et al., in further view of Barker and further in view of Brown et al. will hereinafter be referred to as the modified device of Bastia, William et al., Barker and Brown et al.
Regarding Claim 21, the modified device of Bastia, William et al., Barker and Brown et al. teach the claimed invention as discussed above concerning claim 20, and Barker teaches a first hollow channel in the wall of the tubular body wherethrough the rod displaces ([0036] grooves form channels in the passageway to allow light from the light pipes at the proximal end of the passageway to pass towards the distal end of the passageway), and
Brown et al. teach said hollow channel created by the difference between the diametric dimensions of the first tube and the second tube (Fig.2-3, col.2, lns.65-col.3, lns.12, an inner tube I of slightly smaller external diameter than the internal diameter of the tube P).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bastia (US 20120016204) in view of William et al. (US 20020001202) and in further view of McMahon et al. (US 8821395).
Regarding Claim 22, the modified device of Bastia and Williams et al. teach the claimed invention as discussed above concerning claim 13, but does not teach wherein the hand grip additionally incorporates a second channel defined longitudinally on its surface, and a plurality of protuberances defined in the sides of the second channel.
McMahon et al. teach wherein the hand grip (handle portion 316) additionally incorporates a second channel defined longitudinally on its surface (Figs.20-21, col.20, lns.26-45, cylindrical receptacle 1234 having an open end 1238 and a defined hollow interior), 
and a plurality of protuberances (external teeth 222) defined in the sides of the second channel (Figs.5-6, 20-21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Bastia and Williams et al. to have wherein the hand grip additionally incorporates a second channel defined longitudinally on its surface, and a plurality of protuberances defined in the sides of the second channel as taught by McMahon et al. in order to provide a slide member to permit engaging each tooth and enabling selective vertical adjustment (col.10, lns.8-28 of McMahon et al.).  
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bastia (US 20120016204) in view of William et al. (US 20020001202), in further view of   McMahon et al. (US 8821395) and further in view of Brown et al. (US 3720203).
Regarding Claim 23, the modified device of Bastia and Williams et al. teach the claimed invention as discussed above concerning claim 13, and William et al. also teach the radial light source (light device 3100 of William et al.), but does not teach a light source comprising a rod which displaces inside the tubular body, comprising in turn a third end and a fourth end, and the hand grip additionally incorporates a second channel defined longitudinally on its surface, and a plurality of protuberances defined in the sides of the second channel, and the tubular body comprises the joining of a first outer tube and a second inner tube, concentric to the first tube and of smaller diametric dimensions.
McMahon et al. teach a light source (1608) comprising a rod (light pipe 1620) which displaces inside the tubular body (Figs.23-24 and 27) comprising in turn a third end (Fig.27, proximal end by means of a pedestal section 264) and a fourth end (Fig.27, a point P)
and the hand grip (handle portion 316) additionally incorporates a second channel defined longitudinally on its surface (Figs.20-21, col.20, lns.26-45, cylindrical receptacle 1234 having an open end 1238 and a defined hollow interior)
and a plurality of protuberances (external teeth 222) defined in the sides of the second channel (Figs.5-6, 20-21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Bastia and Williams et al. to have a light source comprising a rod which displaces inside the tubular body, comprising in turn a third end and a fourth end, and the hand grip additionally incorporates a second channel defined longitudinally on its surface, and a plurality of 
The modified device of Bastia, Williams et al. and McMahon et al. does not teach the tubular body comprising the joining of a first outer tube and a second inner tube, concentric to the first tube and of smaller diametric dimensions. 
Brown et al. teach the tubular body comprising the joining of a first outer tube and a second inner tube (Fig.1 and 3, col.2, lns.32-47, the longitudinally extending outer tubular member B comprises radially spaced inner and outer circumferentially extending walls 14 and 15, respectively which are joined together),  
concentric to the first tube and of smaller diametric dimensions (Fig.2-3, col.2, lns.65-col.3, lns.12, an inner tube I of slightly smaller external diameter than the internal diameter of the tube P).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Bastia, Williams et al. and McMahon et al. to have the tubular body comprising the joining of a first outer tube and a second inner tube, concentric to the first tube and of smaller diametric dimensions as taught by Brown et al. in order to provide a tip suitable for easy insertion into a body cavity with a minimum of pain and discomfort (col.2, lns.65-col.3, lns.12 of Brown et al.). The modified device of Bastia in view of William et al. in further view of 
Regarding Claim 24, the modified device of Bastia, Williams et al. McMahon et al. and Brown et al. teach the claimed invention as discussed above concerning claim 23, and McMahon et al. teach wherein the third end of the rod (light pipe 146, 254) is of flexible nature to adapt to the curved geometry of the second channel of the hand grip (Figs.1-4, 26-27, col.7, lns.64-col.8, lns.11, a curved light tube or pipe 146 is provided, the light pipe having a proximal end disposed in the upper end of the handle portion 120).
Regarding Claim 25, the modified device of Bastia, Williams et al. McMahon et al. and Brown et al. teach the claimed invention as discussed above concerning claim 23, and McMahon et al. teach wherein the protuberances (external teeth 222) are distanced from one another in a graduated and uniform manner (Figs.5-6) to discretize the displacement of the third end (Fig.27, proximal end by means of a pedestal section 264) of the rod (light pipe 1620) throughout the second channel (Figs.20-21, col.20, lns.26-45, cylindrical receptacle 1234 having an open end 1238 and a defined hollow interior).
Allowable Subject Matter
Claim 14, 16, 17 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14, 16, 17 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 

The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 14, William et al. and Barker teach a radial light source (light device 3100 of William et al.) comprising a rod (light pipe 9 of Barker) inside the tubular body with third (proximal end of the light pipe 9 of Barker) and a fourth end (distal end of the light pipe 17 of Barker) with a power source (battery 10 of Barker), but fail to teach a hinged lid to cover the battery housing, and a ring shaped support joined to the fourth end of the rod, of dimensions less than the interior of the tubular body with plurality of light sources uniformly distributed on the outer face of the ring-shaped support, designed to emit the radial of light. 
	Regarding Claim 16, William et al. and Barker teach a radial light source (light device 3100 of William et al.) comprising a rod (light pipe 9 of Barker) inside the tubular body with third (proximal end of the light pipe 9 of Barker) and a fourth end (distal end of the light pipe 17 of Barker), but fail to teach a ring-shaped support joined to the fourth end of the rod, of dimensions slightly less than those of the interior of the tubular body, and a moving front light source designed to emit a longitudinal beam of light parallel to the axis of the tubular body.
	Claims 17 is dependent of Claim 16 and Claim 26 is dependent of Claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 	US 20090306481 A1		Bastia; Filippo
 	US 20060155169 A1		Bastia; Filippo et al.
 	EP 1234539 A2			Egle Walter Ing
 	US 20030163026 A1		Fontana, Paolo
 	GB 2518343 A			Jessup Mark
 	US 7967746 B2			Leroy; Joel Jules Louis et al.
 	US 20170071456 A1		Ratnakar; Nitesh
Bastia (US 20090306481) discloses a medical surgical device for coloproctological pathologies prefereably made of a plastic translucent material ([0041]) comprises a tubular body (2), provided with a first end (5), which can be inserted into the anal cavity, and a second end (6), opposite the first end (5) and connected to a handle (7) for maneuvering the tubular body (2) inside the anal cavity. A light source (8) for illuminating the inside of the tubular body (2) can be removably connected to the tubular body (2).  (See figures 1-3 and abstract).
Bastia (US 20060155169) discloses a disposable device for operations on the arteria haemorroidalis, which comprises a retractor tube (1), closed and rounded on the end (101) which is inserted in the anal cavity, and open and diverging on the external end (201) to which is connected a griping handle (M) which removable houses a luminous source (F).  (See figures and abstract).
Egle (EP 1234539) discloses an arrangement for use during the ligation of intra-mural arteries in hollow members, comprising a hand grip (2) and a tube (1) which is placed in the hollow member, especially the rectum. The arrangement also has an illumination unit composed of a light guide (10) which passes light from the proximal to the distal end of the unit.  (See figure 2 and abstract).
Fontana (US 20030163026) discloses an anoscope for surgery and/or inspection comprising: a tubular body (2) having a distal blind end and a proximal open end; an inner light reflecting surface (7) located at said distal blind end; at least one slot (3) formed in said tubular body; a light source (6) placed in light reflection relationship with said inner reflecting surface (7), and a manoeuvering handle (5) arranged to act on said proximal end of said tubular body (2). The anoscope 1 the positioning can be provided in a recess 8 provided for this purpose in the region for coupling the handle 5 to the cylindrical body 1 and provided with a transparent cover 10, or, in an elongated element 5a which protrudes from the handle 5.  (See figures, abstract and [0036]).
Jessup (GB 2518343) a rectal probe 1 in the form of a one piece plastics moulding, providing a hollow body 2 having a closed end 3, an open end 4 and an opening 2 in a wall of the hollow body situated between the open and closed ends and a handle 5. The handle 5 may have a low power LED light source 6 mounted thereon.  (See figure 1 and abstract).
Leroy (US 7967746) discloses a rectoscope (10) having a tube (12) and a handhold (16). A set of light emitting diodes (61, 64, 66) is arranged at a distal end (30) of the tube in a circumferentially distributed manner. The light emitting diodes are 
Ratnakar (US 20170071456) discloses an endoscope system comprising an endoscope having at its distal end at least one front-facing camera and multiple side-facing cameras, with each of the front-facing and side-facing cameras capturing a corresponding participating sub-view. The endoscope system further comprises an image display device adapted to receive the corresponding participating sub-views, and integrate and combine the corresponding participating sub-views to form a combination panoramic view covering or substantially covering a vicinity of 360-degree or substantially 360-degree surrounding the distal end.  (See figures 2-3 and [0003]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571}272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795